Citation Nr: 1140775	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-09 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for avascular necrosis, bilateral hips, to include a disability manifested by hip pain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1989 to July 1993. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2006 by the Department of Veterans Affairs (VA) Decatur, Georgia Regional Office (RO), subsequently transferred to the Atlanta, Georgia, RO.

In April 2010, the Board remanded the Veteran's claim for additional development.  Unfortunately this matter must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2010).

The Veteran contend, in substance, that his current diagnosis of avascular necrosis of the bilateral hips began during service with symptoms of leg pain as early as 1989.  As previously stated, this matter was previously remanded the Board in April 2010 where the RO was instructed to schedule the Veteran for a VA examination and opinion with a rationale.

The Veteran was afforded a VA examination in June 2010, the report of which indicates that he was currently treated by a private general practitioner, Dr. T. Wells.  The Board finds those records should be obtained and incorporated with the file upon remand.

After obtaining these outstanding private treatment records, the RO/AMC should obtain an addendum to the June 2010 VA examination report if there is any evidence of treatment regarding the Veteran's hip in the newly obtained records. 

The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private (namely Dr. T. Wells, the Veteran's private general practitioner referenced in the June 2010 VA examination) who may possess additional records pertinent to his claim.  The AMC should attempt to obtain and associate with the claims folder any medical records identified that are not already of record.

2. Once all outstanding records, if any, are obtained and associated with the claims file, and if the newly obtained records contain evidence of treatment regarding the hips, the AMC/RO must request an opinion from the same VA examiner who conducted the June examination, (or if unavailable, to another appropriate VA reviewer).  In an addendum, the examiner should specifically state whether it is at least as likely as not that any diagnosed hip condition is related to the Veteran's military service. 

The entire claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  If the examiner determines that a new examination is required, or the same examiner is not available, a new comprehensive examination must be conducted. 

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The VA examiner is also asked to address any lay statements (specifically, the Veteran's statement submitted September 2011) within the claims file and those of the Veteran at examination.  Furthermore, a complete rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be medically determined without resorting to mere conjecture, this should be commented upon in the report. 

3. To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim are not granted, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


